—In an eminent domain proceeding, the petitioner Town of Riverhead appeals from an order of the Supreme Court, Suffolk County (Geiler, J.), dated September 14, 1992, which, pursuant to EDPL 701, awarded the claimant an additional allowance of $34,797.50 based upon attorney’s fees, appraisal fees, and other necessary disbursements.
Ordered that the order is modified, on the facts, by reducing *790the additional allowance to the sum of $25,677.50; as so modified, the order is affirmed, without costs or disbursements.
In a separate appeal, this Court modified the underlying condemnation award by reducing the principal sum awarded the claimant to $172,140 (see, Matter of Town of Riverhead v Lobozzo, 207 AD2d 790 [decided herewith]). Notwithstanding the reduction in damages, the award was substantially in excess of the Town of Riverhead’s initial offer of $124,500, and the fees and disbursements were actual and necessary to obtain just compensation (see, EDPL 701; Zappavigna v State of New York, 186 AD2d 557; Matter of New York City Tr. Auth. [Superior Reed & Rattan Furniture Co.], 160 AD2d 705). Our modification of the additional allowance reflects the reduction in counsel fees (based upon the contingency agreement between the claimant and his attorney) resulting from our modification of the underlying damage award. O’Brien, J. P., Santucci, Altman and Krausman, JJ., concur.